Citation Nr: 1018096	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION
The Veteran served on active duty from January 1942 to 
November 1945.  He died in March 1993.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).

Procedural history

The procedural history of the instant claim is both long and 
complex.  Because the procedural posture of the case affects 
both the nature of the claim on appeal and the law to be 
applied, the Board will discuss the procedural history of the 
case in some detail.

The appellant initially filed a claim for DIC benefits under 
38 U.S.C.A. § 1318 in September 1999.  See VA Form 21-534 
with attached Exhibits A-J, received September 7, 1999.  
In her September 1999 application for DIC benefits, the 
appellant contended that a March 1957 rating decision which 
denied the Veteran service connection for a psychosis was the 
product of clear and unmistakable error (CUE).  The appellant 
essentially argued that but for CUE in the March 1957 rating 
decision, the Veteran would have been granted service 
connection for a psychiatric disability during his lifetime 
which would have been rated as totally disabling for more 
than 10 years immediately prior to his death, thereby 
entitling her to DIC benefits under 38 U.S.C.A. § 1318.  She 
also specifically indicated that she was not seeking service 
connection for the cause of the Veteran's death.  Id. at 
block 10.

Despite the nature of the appellant's September 1999 claim, 
the RO sent the appellant a letter in March 2000 which 
characterized her claim as one to reopen a previously-denied 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The letter essentially advised the 
appellant that such claim could not be reopened in the 
absence of new and material evidence.  (The Board previously 
denied the appellant service connection for the cause of the 
Veteran's death in a July 1996 decision, which was 
subsequently affirmed by the United States Court of Appeals 
for Veterans Claims (the Court) in a June 1998 decision).  
The letter said nothing regarding the § 1318 DIC claim the 
appellant had actually filed.

Following the March 2000 letter, the appellant in May 2001 
again applied for DIC benefits under 38 U.S.C.A. § 1318.  In 
addition to reiterating her previous arguments regarding 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, the 
appellant specifically stated that she was not seeking to 
reopen her previously-denied claim for service connection for 
the cause of the Veteran's death.  Several letters from the 
appellant's attorney to the RO over the next two years again 
stated that the appellant sought DIC benefits under § 1318 
(under the CUE theory) and not service connection for the 
cause of the Veteran's death.  Despite this correspondence, 
no apparent action on the § 1318 DIC claim was forthcoming.  
The only action from the RO during this time period appears 
to be a letter to the appellant dated in December 2001 
indicating that her death pension claim was being processed 
and apologizing for any delay.  

In March 2004, the appellant filed with the Court a petition 
for extraordinary relief in the nature of mandamus.  The 
petition alleged that the appellant had applied for "death 
pension" benefits premised on the aforementioned CUE 
allegations in 2001, but that VA had failed to adjudicate the 
claim.  The petition sought an order from the Court directing 
VA to adjudicate the appellant's claim.  Following 
representations from VA that the appellant's claim was being 
processed, the petition was dismissed.

Shortly thereafter, in early July 2004, the RO requested 
income information from the appellant to aid in adjudication 
of a death pension claim.  However, a report of contact dated 
later that month indicates that the appellant's attorney 
explained in a phone conversation with RO personnel that the 
appellant was seeking § 1318 DIC benefits and not death 
pension benefits.  See VA Form 119 dated July 21, 2004.  
Despite this conversation, however, the RO denied the 
appellant death pension benefits in March 2005 without 
addressing the § 1318 DIC claim.

The appellant's attorney thereafter submitted a notice of 
disagreement (NOD) with the March 2005 denial of death 
pension benefits and submitted requested income verification 
information.  A statement of the case (SOC) was issued in 
September 2005.  In response to the September 2005 SOC, the 
appellant's attorney submitted a VA Form 9 in October 2005.  
This form, however, did not evidence any desire to appeal the 
denial of death pension benefits.  Instead, the appellant's 
attorney indicated that the appellant was not seeking death 
pension benefits, but rather DIC benefits under § 1318, as he 
had indicated in previous correspondence (the NOD with death 
pension denial apparently notwithstanding).  The attorney 
further requested that adjudication of the § 1318 DIC claim 
begin forthwith.  

The RO thereafter issued a letter in March 2006 which 
purportedly denied entitlement to accrued benefits, DIC, and 
death pension.  The letter was unaccompanied by a rating 
decision.  The RO subsequently sent the Veteran a letter in 
February 2007 indicating that the March 2006 letter was sent 
in error.

To complicate matters further, in April 2006, the RO issued a 
rating decision which determined that the March 1957 rating 
decision was not the product of CUE.  While the April 2006 
rating decision arguably addressed one aspect of the 
appellant's DIC claim (i.e. the allegation of CUE in the 
March 1957 rating decision), it did not mention entitlement 
to DIC benefits or § 1318.  The appellant's attorney 
thereafter submitted additional correspondence in May 2006 
arguing that appellant was entitled to DIC benefits under § 
1318 and reiterating the CUE contentions.  Although styled as 
a NOD with the April 2006 rating decision, the attorney's May 
2006 letter made clear that the appellant was not raising a 
freestanding CUE claim, but rather raised the issue of CUE in 
the context of her § 1318 DIC claim only.  

Counsel for the appellant thereafter filed another mandamus 
petition with the Court on March 5, 2007, demanding that a 
SOC be issued with respect the purported NODs the appellant 
filed in response to the March 2006 letter or the April 2006 
rating decision.  Only days later, the RO sent the appellant 
letters advising her of the evidence needed to reopen her 
previously denied claim of entitlement to service connection 
for the cause of the Veteran's death and advising her of the 
evidence needed to substantiate a claim for death pension 
benefits.  The appellant's attorney promptly responded to 
these letters in April 2007, again indicating that the 
appellant was not seeking death pension benefits or the 
reopening of her service-connection claim for the cause of 
the Veteran's death.  The attorney also requested that a SOC 
be issued regarding the April 2006 CUE denial.  

The RO issued a rating decision in June 2007 denying service 
connection for the cause of the Veteran's death on the ground 
that new and material evidence had not been submitted.  The 
same rating decision determined that the prior denial of 
service connection for the cause of the Veteran's death was 
not the product of CUE.  Again, the § 1318 DIC claim was not 
addressed.

Following the Secretary's response to the appellant's March 
2007 petition, the RO issued a rating decision in July 2007 
which squarely denied the appellant's § 1318 DIC claim, 
including under the CUE theory.  The appellant duly perfected 
an appeal.  Because an appeal has now been properly perfected 
regarding the § 1318 DIC claim and the matter is properly 
before the Board, the Court denied the appellant's mandamus 
petition in August 2007.  The appellant's § 1318 DIC claim  
(and that claim only) is therefore properly before the Board.

In November 2007, the Board remanded this case so that the 
appellant could receive proper notice under the Veterans 
Claims Assistance Act of 2000 VCAA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous 
years immediately preceding death, was not rated as being 
totally disabled continuously for a period of no less than 
five years from the date of discharge from active duty, nor 
was he a former prisoner of war who died after September 30, 
1999.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).



A. Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim, i.e., the "fourth 
element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, such an 
error can be "cured" by providing any necessary notice and 
then readjudicating the claim, including in a SOC or 
Supplemental Statement of the Case (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
appellant is given ample opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the April 2006 letter addressed the disability 
rating and effective date elements of a service connection 
claim.  

There are specific notice requirements for claims DIC claims 
based on whether a Veteran was service connected for a 
disability during his or her lifetime.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Specifically, 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

The Board observes that none of the VCAA notice letters, nor 
any other correspondence sent to the appellant during this 
appeal, provided her with a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death in accordance with the Court's holding in Hupp.  
Despite such errors, the Board concludes that it may proceed 
with a decision at this time because, as discussed in more 
detail below, there is no indication that any notice 
deficiency resulted in prejudicial error in this case.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Throughout this appeal, the appellant, through her attorney, 
has contended that she is entitled to DIC based on 38 
U.S.C.A. § 1318 because the Veteran should have been service 
connected for an acquired psychiatric disorder at least ten 
years prior to his death, and that he was not because the 
March 1957 rating decision contained CUE.  See, e.g., January 
2010, July 2009, and October 2007 letters from the 
appellant's attorney.  The Board is of the opinion that such 
statements clearly demonstrate that the appellant was aware 
of the requirements for receipt of DIC benefits under 38 
U.S.C.A. § 1318.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim).  Furthermore, the appellant's 
assertions indicate that she also understood the need to show 
clear and unmistakable error (CUE) in a prior rating decision 
in order to demonstrate that the Veteran was "entitled to 
receive" a 100 percent rating for at least ten years prior 
to his death because she specifically stated that a March 
1957 rating decision contained CUE.  In light of the 
appellant's actual knowledge of the elements necessary to 
establish entitlement to DIC under 38 U.S.C.A. § 1318, the 
Board finds that any claimed prejudice is rendered harmless.

B. Duty to Assist

The Board finds that the duty to assist provisions of the 
VCAA have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained 
and associated with the Veteran's claims folder.  Further, 
all relevant treatment records adequately identified by the 
appellant have been procured and associated with the 
Veteran's claims folder.  This case was remanded in November 
2007 so that the RO could issue a proper VCAA notice, which 
it did in January 2009.  Thus, the Board is satisfied that 
there was substantial compliance with its November 2007 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant in 
the development of her DIC claim.  Under the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  

II. DIC Based on 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC where it 
is shown that a Veteran's death was not the result of willful 
misconduct, and at the time of death, the Veteran was 
receiving, or entitled to receive, compensation for a 
service-connected disability and meets the following 
criteria: (1) that the Veteran was continuously rated totally 
disabled for the 10 years immediately preceding death; (2) 
that the Veteran was rated totally disabled upon separation 
from service, was continuously so rated, and died at least 
five years after separation from service; or, (3) that the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death. 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. 
§ 3.22 (a) (2009).  Initially, the Board notes that the 
Veteran had no service-connected disabilities, was not a 
prisoner of war, and died in 1993.  

A.  CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2009).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a NOD with the decision.  Otherwise, that decision 
becomes final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a) (2009).  

"Entitled to receive" in the context of a DIC claim 
includes the situation where a Veteran had applied for 
compensation but had not received total disability 
compensation due solely to CUE in a VA decision.  38 C.F.R. § 
3.22(b) (2009).  In this case, the appellant and her attorney 
argue that there was CUE in a March 1957 rating decision with 
denied service connection for psychosis.  The appellant 
argues that the RO should have granted the Veteran a 100 
percent evaluation for his psychiatric condition because his 
treatment in January 1946 for an "anxiety neurosis" was 
actually treatment for the psychosis that he was subsequently 
diagnosed with in January 1957.  The appellant's attorney 
argues that "a psychosis manifests itself before it actually 
matures into what was called a psychosis in 1957.  What was 
then called a neurosis frequently matured into what was then 
called a psychosis but even in its earlier stages it was a 
manifestation."  

Any claim of CUE must be pled with specificity.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than merely disagreement with how 
the facts of the case were weighed or evaluated. In other 
words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
Persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad allegations of failure to follow the 
regulations or failure to give due process, or any other non-
specific claim of error meet the restrictive definition of 
CUE.  Fugo v. Brown, 6 Vet. App. at 43; Russell v. Principi, 
3 Vet. App. at 313.

The appellant argues that the evidence of record at the time 
of the March 1957 rating decision should have led the RO to 
consider service connection on a direct basis instead of only 
addressing the presumptive period.  In a January 2010 letter, 
the appellant's attorney stated that the decision contained 
CUE because 
...it was based entirely on the fact that 
the 1946 psychiatric hospitalization of 
the [V]eteran was not for a psychosis.  
All that is shown by the fact that the 
diagnosis was not for a psychosis is that 
possibly there was no presumption of 
service connection.  The Secretary... never 
considered the question whether a week 
long psychiatric hospitalization days 
after active duty was, in fact, service 
connected.  
While the RO did not specify in the March 1957 rating 
decision the factual basis for finding that service 
connection was not warranted under the evidence, 38 U.S.C.A. 
§ 5104(b) (requiring ROs to specify the evidence considered 
and the reasons for the disposition ) was added to the law 
effective February 1, 1990, and rating decisions prior to 
that date routinely lacked such specificity.  Consequently, 
it is improper to speculate as to what was or was not 
considered in March 1957, and unless clearly shown otherwise, 
the RO's consideration should be found to have encompassed 
all evidence of record at the time.  See Crippen v. Brown, 9 
Vet. App. 412, 420 (1996).  A clear error of fact is not 
shown, and a finding of CUE on such basis is not warranted.

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  Moreover, such 
misapplication must result in an error that is undebatable, 
such that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
In essence, in order for the appellant to prevail in her 
assertion of CUE, she must demonstrate that application of 
governing law to the evidence of record could have resulted 
in only one possible conclusion, namely, that based on 
governing law at the time, the RO must have granted service 
connection.  The RO's failure to discuss regulations or 
certain items of evidence does not constitute CUE, as there 
is nothing to suggest that, had there been a written 
discussion of such regulations, a different result would have 
ensued.  See Crippen, 9 Vet. App. at 421 (1996).  

The Board notes that to prevail in a claim of CUE, it is not 
enough to show that the evidence suggests that another 
outcome was possible.  Rather, it must be shown that proper 
application of governing law to the factual evidence mandated 
only one possible outcome, here the grant of service 
connection for psychosis.  Neither the evidence of record at 
the time, nor governing law in March 1957 was such that it 
was beyond the judgment of the RO to find that service 
connection not warranted.  While the Board finds that 
reasonable minds might differ as to whether the RO reached 
the correct determination as to the disposition of the 
Veteran's claim in the March 1957 decision, the fact that 
adjudicators made a determination on a question on which 
reasonable minds might differ is an insufficient basis upon 
which to predicate a finding of CUE.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991).

In the absence of CUE in the March 1957 rating decision which 
denied service connection for psychosis, the appellant has 
failed to demonstrate entitlement to DIC under 38 U.S.C.A. § 
1318.  

B.  Hypothetical Entitlement

In 1997, the Court held that a claim for DIC could be granted 
if the surviving spouse could show that "the [V]eteran 
hypothetically would have been entitled to receive a 
different decision" on the prior claim.  Green v. Brown, 10 
Vet. App. 111, 118 (1997).  If the "different decision" 
would have resulted in a 100 percent disability evaluation 
for 10 years prior to the Veteran's death, the claim could be 
granted.  

In 2000, the Secretary amended 38 C.F.R. § 3.22 to preclude 
inferring a "hypothetical entitlement" approach to a DIC 
claim under § 1318.  See 65 Fed. Reg. 3388 (Jan. 21, 2000).  
The amendment defined "entitled to receive" to mean that at 
the time of death, the Veteran "had a service-connected 
disability rated by VA as totally disabling, but was not 
actually receiving compensation" for a list of enumerated 
reasons.  Id. at 3389.  Until 2008, some question remained as 
to whether an appellant could prevail under the theory of 
hypothetical entitlement because although the 2000 amendment 
effectively ended the hypothetical entitlement theory, there 
was a question as to whether the regulation had a retroactive 
effect.  

After two recent Federal Circuit decisions, it is clear that 
DIC claims are no longer subject to hypothetical entitlement 
analysis, no matter when the claim was filed.  See Rodriguez 
v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. 
Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).  In 
Rodriguez, the Federal Circuit held that, "38 C.F.R. § 3.22, 
as amended by the Secretary in 2000, does not have a 
retroactive effect and may be applied to claims for DIC 
benefits filed by survivors before the amendment took 
effect."  Rodriguez, 511 F.3d at 1156.  In Tarver, the 
Federal Circuit held that even if a claim was filed prior to 
when the amended rule took place, but after the Court's 
decision in Green, the amended 38 C.F.R. § 3.22 must be 
applied.  The Tarver decision closed the final gap wherein a 
claim could be subjected to hypothetical entitlement 
analysis.  As the law currently stands, the amended § 3.22, 
which precludes the hypothetical entitlement theory, must be 
applied in this case.  

Therefore, the Board need not consider whether the Veteran 
hypothetically would have been entitled to service connection 
for a psychiatric disorder, and that the disorder would have 
been rated as 100 percent disabling (the Veteran had no other 
service connected disabilities) for least ten years preceding 
his death based on evidence in the claims folder or in VA 
custody prior to his death and the law then applicable or 
subsequently made retroactively applicable.  As discussed 
above, the criteria in 38 C.F.R. § 3.22 are not met because 
the Veteran did not have any service connected disabilities 
and was not a former prisoner of war who died after September 
30, 1999.  38 C.F.R. § 3.22.  As the basic threshold criteria 
for establishing entitlement to benefits under 38 U.S.C.A. § 
1318 are not met, the appellant's claim must be denied.


ORDER

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


